DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
 
Response to Amendments
The amendments filed 04/22/2021 have been entered. Claims 1, 3-8, 10-15, and 17-20 remain pending in the application. 

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 102 filed 04/22/2021 have been fully considered and are considered persuasive. However, new grounds of rejection have been raised under 35 U.S.C. 103 in view of Gomez et al. (“Reproducing Context-sensitive crashes in Mobile Apps using Crowdsourced Debugging”, NPL 2015) and further in view of Gu et al. (“LEAPS: Detecting Camouflaged Attacked with Statistical Learning Guided by Program Analysis”, NPL 2015).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   


Claim 1, 4, 5, 8, 11, 12, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al. (“Reproducing Context-sensitive crashes in Mobile Apps using Crowdsourced Debugging”, NPL 2015) in view of Gu et al. (“LEAPS: Detecting Camouflaged Attacked with Statistical Learning Guided by Program Analysis”, NPL 2015)

With respect to Claim 1, Gomez teaches: a processor; a memory; and one or more modules stored in the memory and executable by the processor, wherein, upon executing the one or more modules, the processor is operable to (Gomez Pg. 12 Section VII “Implementation details.” The examiner also notes that, in general, the system of Gomez operates on at least a computer (e.g. server, cloud) and thus teaches the claim language.);
Gomez also teaches responsive to occurrence of first anomaly events, each of which comprising a crash or exception, receive first stack traces corresponding to the first anomaly events, respectively, wherein the first stack traces identify one or more operations an application was attempting to execute when the corresponding crash or exception occurred (Gomez Pg. 7 Section II “Collect execution traces from devices in the wild. MoTiF collects user interaction events and context data during the execution of a subject app in mobile devices. If the app crashers, the collected traces are submitted to the MoTiF server…” Pg. 8 Section D. Log Crash Traces “During the execution of an app, MoTiF keeps the observed events in memory. If the app crashes, then MoTiF saves the trace of events in a log file in the device. We define a crash trace (Ct) as a sequence of events executed in app before a 
Gomez also teaches automatically generate one or more initial rules for grouping the first anomaly events by applying weights to properties of the first anomaly events corresponding to the first stack traces… (Gomez Pg. 12 Col. 1 “In addition, using the crowd of devices MoTiF can lean different rules…The context rules will help developers to isolate bugs, and select devices to assess the quality of the posterior fixes.” In addition, Pg. 11 Section A “We propose mapping rules between the Android event handler methods…and the methods provided by the Robotium API…These rules guide the automatic generation of test cases…” The examiner notes that the rules as referenced are based on the Android event handler methods. Note Section IV A-B which discusses the Crowd Crash Graph. In particular, “[a] crash graph aggregates together all crash traces that lead to the same exception…[n]odes and edges have attributes to describe event metadata and transition probabilities, respectively…” Continuing on to B, the first step that MoTiF does is cluster the traces by type of failure, then MoTiF merges traces in a crash graph. Specifically, “Next, for each cluster of traces, we form a crash graph…then, for each event in the step, we create a node in the graph. If the node already exists, we update its weight. Then we add a directed edge to connect the two events executed in sequence in the step. If the edge 
Gomez also teaches apply the generated initial rules to the first anomaly events (The examiner notes the referenced passages above. Necessarily, if a crash graph is constructed from which rules are learned (e.g. generated), then rules are applied to those events (i.e. by creating the crash graph and/or by placing a crash or exception (e.g. sequence of events) into a particular cluster).). 
Gomez further teaches responsive to occurrence of second anomaly events, each of which comprising a crash or exception, receive second stack traces corresponding to second anomaly events, respectively, wherein the second stack traces identify one or more operations the application attempting to execute when the corresponding crash or exception occurred (Gomez Pg. 7 Section II “Collect execution traces from devices in the wild. MoTiF collects user interaction events and context data during the execution of a subject app in mobile devices. If the app crashes, the collected traces are submitted to the MoTiF server…” Pg. 8 Section D. Log Crash Traces “During the execution of an app, MoTiF keeps the observed events in memory. If the app crashes, then MoTiF saves the trace of events in a log file in the device. We define a crash trace (Ct) as a sequence of events executed in app before a crash arises…Events can be of two types: interaction and exception events…” Further, note the clustering of traces by failure type (Section 4-B 1). Necessarily if the traces are 
Gomez further teaches updated the one or more initial rules by adjusting at least one of the weights applied to the properties of the first anomaly events corresponding to the first stack traces based on the second stack traces, user input, or both… (Gomez Pg. 12 Col. 1 “In addition, using the crowd of devices MoTiF can lean different rules…The context rules will help developers to isolate bugs, and select devices to assess the quality of the posterior fixes.” In addition, Pg. 11 Section A “We propose mapping rules between the Android event handler methods…and the methods provided by the Robotium API…These rules guide the automatic generation of test cases…” The examiner notes that the rules as referenced are based on the Android event handler methods. Note Section IV A-B which discusses the Crowd Crash Graph. In particular, “[a] crash graph aggregates together all crash traces that lead to the same exception…[n]odes and edges have attributes to describe event metadata and transition probabilities, respectively…” Continuing on to B, the first step that MoTiF does is cluster the traces by type of failure, then MoTiF merges traces in a crash graph. Specifically, “Next, for each cluster of traces, we form a crash graph…then, for each event in the step, we create a node in the graph. If the node already exists, we update its weight [Emphasis Added]. Then we add a directed edge to connect the two events executed in sequence in the step. If the edge already exists, we update its weight…” The examiner notes that since the rules are learned (e.g. generated) based on at least the crash graph, then the rules include weights for properties of the events (e.g. node or edge weights), as the claim language requires. Thus, Gomez teaches the claim language. already exists and thus teaches adjusting the weights of the first stack traces as is required.). 
Gomez further teaches organize the first anomaly events corresponding to the first stack traces and the second anomaly events corresponding to the second stack traces into one or more groups of anomaly events using the one or more updated rules (Gomez Pg. 12 Col. 1 “In addition, using the crowd of devices MoTiF can lean different rules…The context rules will help developers to isolate bugs, and select devices to assess the quality of the posterior fixes.” In addition, Pg. 11 Section A “We propose mapping rules between the Android event handler methods…and the methods provided by the Robotium API…These rules guide the automatic generation of test cases…” The examiner notes that the rules as referenced are based on the Android event handler methods. Note Section IV A-B which discusses the Crowd Crash Graph. In particular, “[a] crash graph aggregates together all crash traces that lead to the same exception…[n]odes and edges have attributes to describe event metadata and transition probabilities, respectively…” Continuing on to B, the first step that MoTiF does is cluster the traces by type of failure, then MoTiF merges traces in a crash graph. Specifically, “Next, for each cluster of traces, we form a crash graph…then, for each event in the step, we create a node in the graph. If the node already exists, we update its weight. Then we add a directed edge to connect the two events executed in sequence in the step. If the edge already exists, we update its weight…” The examiner notes that since the rules are learned (e.g. generated) based on at least the crash graph, then the rules include weights for properties of the events 
Gomez further teaches provide a user interface to display the one or more groups of anomaly events (Gomez Pg. 12 Figure 7. As well as the corresponding description, “To store and aggregate the crash traces collected from the crowd, MoTiF creates a graph database with Neo4J. Graph databases provided and power and scalable data modelling and querying technique capable of representing any kind of data…We choose a graph database to store the crowd cash graphs…”). 

Gomez, however, does not appear to explicitly disclose:
…wherein the weights are indicative of a degree of relevance the properties have to a machine learning algorithm when grouping the first anomaly events
…wherein the at least on adjusted weight is indicative of a change of the degree of relevance at least one of the properties has to the machine learning algorithm when grouping the first anomaly events

Gu, however, teaches …wherein the weights are indicative of a degree of relevance the properties have to a machine learning algorithm when grouping the first anomaly events (The examiner initially notes the claim language and especially “…when grouping the first anomaly events…” That is, by use of the word “…when…”, the applicant appears to be using “intended use” language and, when in context of the claim language, the claimed “wherein” clause, could be interpreted as only applying 
Gu Pg. 3 Col. 1 “As we can map each execution path to its affiliated system event, we assign a weight…to each event…” Continuing on to Col. 2 “In LEAPS, we choose to use system events and information in their correlated system-level stack traces to characterize the program behavior being executed…” Pg. 4 Section C. “Weight assignment”. “…we aim to assess the degree of ‘benignity’ for each event…We start by iterating each program path…we check whether the start and end vertices of this path are also connected in the benign [Control Flow Graph]. If they are connected, we assign 1 to the weight (whose range is [0,1]) for this path…” Pg. 5 Col. 2 “With the weight for each program path in the mixed CFG, we search the reverse mapping memap to find its corresponding event number…we compute the weight of each event by averaging all its paths’ weights.” The examiner notes that assigning a weight to a program path, of which an event may have multiple program paths, teaches assigning a weight to the “properties” of an event. Gu. Pg. 5 Section D “Binary Classification Model” “The building of the benign/malicious classification model is a key component in LEAPS. Given the benign dataset and mixed dataset with assigned weights, our goal is to learn an accurate binary classifier from these training data. This classifier will be used to distinguish malicious events from benign ones in the unseen testing data…” Pg. 6 Col.1 “Weighted Support Vector Machine:…Furthermore, to incorporate the weights assigned to the training data, we employ a weighted SVM method…to find an optimal classifier by taking the confidence of each data point into consideration…” Pg. 6 Col. 2 “[Referring to                         
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            ξ
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     in the objective function is the total classification loss/error weighted by the importance of the data, which we are trying to minimize…” The examiner notes that, as can be seen, the weight given to the event, and by extension each path (e.g. property), is used to indicate how important that data is to the SVM’s (e.g. machine learning algorithm) decision boundary (c.f. Gu Figure 5). Thus, the weight assigned and used in the creation of the SVM which, in turn, is used to classify events necessarily teaches “…wherein the weights are indicative of a degree of relevance the properties have to a machine learning algorithm when grouping the first anomaly events.”)
…wherein the at least one adjusted weight is indicative of a change of the degree of relevance at least one of the properties has to the machine learning algorithm when grouping the first anomaly events (Similar to above limitation (see above), the use of “when” appears to be “intended use” language. The examiner suggests amending the claim language such that the functionality is positively recited. 
See Gu citations above with regard to Gu teaching “weight”. The examiner notes that the claimed functionality of “adjusted weight” which, as claimed, appears to be based on the receipt of new data (e.g. second anomaly events) and the change that those new events may induce on the initial weights, is nothing more than a simple iterative process. That is, updating a value based on new data knowledge/data would have been obvious to a person of ordinary skill before the effective filing date of the instant invention. That being said, Gu, Algorithm 2 on Pg. 5 shows that based on the receipt of data assigning a weight. For example, starting at Line 18, the procedure for setting a weight is described. Note especially, Line 25 which shows a “rebalance”. Therefore, Gu’s algorithm which shows the rebalance of weights and/or weights based on the received data teaches “…wherein the at least one adjusted weight is indicative of a change of the degree of relevance at least one of the properties has to the machine learning algorithm when grouping the first anomaly events.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the rules and stack trace grouping as taught by Gomez modified with the weighting of properties and use of those weights in a machine learning algorithm as taught by Gu because this would increase the accuracy of the grouping of events leading to a more accurate classification (e.g. grouping) of anomalies (Gu Pg. 6, c.f. Figure 5). 


With respect to Claim 4, the combination of Gomez and Gu teaches wherein the processor is further operable to adjust at least one of the weights applied to the properties of the first stack traces based on the second stack traces (Gomez Pg. 12 Col. 1 “In addition, using the crowd of devices MoTiF can lean different rules…The context rules will help developers to isolate bugs, and select devices to assess the quality of the posterior fixes.” In addition, Pg. 11 Section A “We propose mapping rules between the Android event handler methods…and the methods provided by the Robotium API…These rules guide the automatic generation of test cases…” The examiner notes that the rules as referenced are based on the Android event handler  If the node already exists, we update its weight [Emphasis Added]. Then we add a directed edge to connect the two events executed in sequence in the step. If the edge already exists, we update its weight…” The examiner notes that since the rules are learned (e.g. generated) based on at least the crash graph, then the rules include weights for properties of the events (e.g. node or edge weights), as the claim language requires. Thus, Gomez teaches the claim language. The examiner additionally notes that the weights are updated (e.g. adjusted weights applied to the properties) if the node or edge already exists and thus teaches adjusting the weights of the first stack traces as is required.).
With respect to Claim 5, the combination of Gomez and Gu teaches wherein the processor is further operable to identify new properties based on the second stack traces and apply weights to the new properties (Gomez Pg. 12 Col. 1 “In addition, using the crowd of devices MoTiF can lean different rules…The context rules will help developers to isolate bugs, and select devices to assess the quality of the posterior fixes.” In addition, Pg. 11 Section A “We propose mapping rules between the Android event handler methods…and the methods provided by the Robotium API…These rules guide the automatic generation of test cases…” The examiner notes we create a node in the graph. If the node already exists, we update its weight [Emphasis Added]. Then we add a directed edge to connect the two events executed in sequence in the step. If the edge already exists, we update its weight…” The examiner notes that since the rules are learned (e.g. generated) based on at least the crash graph, then the rules include weights for properties of the events (e.g. node or edge weights). Additionally, the examiner notes that Gomez “creates a node in the graph.” Coupled with “if the node already exists, we update its weight”, a person of ordinary skill in the art would readily infer that if a node is created and if that node already exists a weight is updated, then, necessarily, when a node is created (e.g. new event, new property, etc.) 1) the system of Gomez identifies new properties (as is required) and 2) applies weights to the new properties (as is required). Thus, Gomez teaches the claim language.). 

With respect to Claim 8, Gomez teaches responsive to occurrence of first anomaly events, each of which comprising a crash or exception, receiving first stack traces corresponding to the first anomaly events, respectively, wherein the first stack traces identify one or more operations an application was attempting to execute when the corresponding crash or exception occurred (Gomez Pg. 7 Section II “Collect execution traces from devices in the wild. MoTiF collects user interaction events and context data during the execution of a subject app in mobile devices. If the app crashers, the collected traces are submitted to the MoTiF server…” Pg. 8 Section D. Log Crash Traces “During the execution of an app, MoTiF keeps the observed events in memory. If the app crashes, then MoTiF saves the trace of events in a log file in the device. We define a crash trace (Ct) as a sequence of events executed in app before a crash arises…Events can be of two types: interaction and exception events…” The examiner notes that 1) as show the collected traces are “in response to a crash or exception occurring” as the claim language requires and 2) because MoTiF operates on apps, Gomez necessarily teaches that the stack traces identify one or more operations (e.g. events) an application was attempting to execute. Thus Gomez teaches the claim language as required.  ). 
Gomez also teaches automatically generating one or more initial rules for grouping the first anomaly events by applying weights to properties of the first anomaly events corresponding to the first stack traces… (Gomez Pg. 12 Col. 1 “In addition, using the crowd of devices MoTiF can lean different rules…The context rules will help developers to isolate bugs, and select devices to assess the quality of the posterior fixes.” In addition, Pg. 11 Section A “We propose mapping rules between the Android event handler methods…and the methods provided by the Robotium API…These rules guide the automatic generation of test cases…” The examiner notes that the rules as referenced are based on the Android event handler methods. Note Section IV A-B which discusses the Crowd Crash Graph. In particular, “[a] crash graph 
Gomez also teaches applying the generated initial rules to the first anomaly events (The examiner notes the referenced passages above. Necessarily, if a crash graph is constructed from which rules are learned (e.g. generated), then rules are applied to those events (i.e. by creating the crash graph and/or by placing a crash or exception (e.g. sequence of events) into a particular cluster).). 
Gomez further teaches responsive to occurrence of second anomaly events, each of which comprising a crash or exception, receiving second stack traces corresponding to second anomaly events, respectively, wherein the second stack traces identify one or more operations the application attempting to execute when the corresponding crash or exception occurred (Gomez Pg. 7 Section II “Collect execution traces from devices in the wild. MoTiF collects user interaction events and context data during the execution of a subject app in mobile devices. If the app 
Gomez further teaches updating the one or more initial rules by adjusting at least one of the weights applied to the properties of the first anomaly events corresponding to the first stack traces based on the second stack traces, user input, or both… (Gomez Pg. 12 Col. 1 “In addition, using the crowd of devices MoTiF can lean different rules…The context rules will help developers to isolate bugs, and select devices to assess the quality of the posterior fixes.” In addition, Pg. 11 Section A “We propose mapping rules between the Android event handler methods…and the methods provided by the Robotium API…These rules guide the automatic generation of test cases…” The examiner notes that the rules as referenced are based on the Android event handler methods. Note Section IV A-B which discusses the Crowd Crash Graph. In particular, “[a] crash graph aggregates together all crash traces that lead to the same exception…[n]odes and edges have attributes to describe event metadata and transition probabilities, respectively…” Continuing on to B, the first step that MoTiF does is cluster the traces by type of failure, then MoTiF merges traces in a crash graph. Specifically, “Next, for each cluster of traces, we form a crash graph…then, for each event in the  If the node already exists, we update its weight [Emphasis Added]. Then we add a directed edge to connect the two events executed in sequence in the step. If the edge already exists, we update its weight…” The examiner notes that since the rules are learned (e.g. generated) based on at least the crash graph, then the rules include weights for properties of the events (e.g. node or edge weights), as the claim language requires. Thus, Gomez teaches the claim language. The examiner additionally notes that the weights are updated (e.g. adjusted weights applied to the properties) if the node or edge already exists and thus teaches adjusting the weights of the first stack traces as is required.). 
Gomez further teaches organizing the first anomaly events corresponding to the first stack traces and the second anomaly events corresponding to the second stack traces into one or more groups of anomaly events using the one or more updated rules (Gomez Pg. 12 Col. 1 “In addition, using the crowd of devices MoTiF can lean different rules…The context rules will help developers to isolate bugs, and select devices to assess the quality of the posterior fixes.” In addition, Pg. 11 Section A “We propose mapping rules between the Android event handler methods…and the methods provided by the Robotium API…These rules guide the automatic generation of test cases…” The examiner notes that the rules as referenced are based on the Android event handler methods. Note Section IV A-B which discusses the Crowd Crash Graph. In particular, “[a] crash graph aggregates together all crash traces that lead to the same exception…[n]odes and edges have attributes to describe event metadata and transition probabilities, respectively…” Continuing on to B, the first step that MoTiF does is cluster the traces by type of failure, then MoTiF merges traces Next, for each cluster of traces, we form a crash graph…then, for each event in the step, we create a node in the graph. If the node already exists, we update its weight. Then we add a directed edge to connect the two events executed in sequence in the step. If the edge already exists, we update its weight…” The examiner notes that since the rules are learned (e.g. generated) based on at least the crash graph, then the rules include weights for properties of the events (e.g. node or edge weights), as the claim language requires. Thus, Gomez teaches the claim language. ). 
Gomez further teaches providing a user interface to display the one or more groups of anomaly events (Gomez Pg. 12 Figure 7. As well as the corresponding description, “To store and aggregate the crash traces collected from the crowd, MoTiF creates a graph database with Neo4J. Graph databases provided and power and scalable data modelling and querying technique capable of representing any kind of data…We choose a graph database to store the crowd cash graphs…”). 

Gomez, however, does not appear to explicitly disclose:
…wherein the weights are indicative of a degree of relevance the properties have to a machine learning algorithm when grouping the first anomaly events
…wherein the at least on adjusted weight is indicative of a change of the degree of relevance at least one of the properties has to the machine learning algorithm when grouping the first anomaly events

…wherein the weights are indicative of a degree of relevance the properties have to a machine learning algorithm when grouping the first anomaly events (The examiner initially notes the claim language and especially “…when grouping the first anomaly events…” That is, by use of the word “…when…”, the applicant appears to be using “intended use” language and, when in context of the claim language, the claimed “wherein” clause, could be interpreted as only applying “when” some arbitrary machine learning algorithm is used to group anomaly events. The examiner suggests amending the claim language such that the intended functionality is positively claimed.  
Gu Pg. 3 Col. 1 “As we can map each execution path to its affiliated system event, we assign a weight…to each event…” Continuing on to Col. 2 “In LEAPS, we choose to use system events and information in their correlated system-level stack traces to characterize the program behavior being executed…” Pg. 4 Section C. “Weight assignment”. “…we aim to assess the degree of ‘benignity’ for each event…We start by iterating each program path…we check whether the start and end vertices of this path are also connected in the benign [Control Flow Graph]. If they are connected, we assign 1 to the weight (whose range is [0,1]) for this path…” Pg. 5 Col. 2 “With the weight for each program path in the mixed CFG, we search the reverse mapping memap to find its corresponding event number…we compute the weight of each event by averaging all its paths’ weights.” The examiner notes that assigning a weight to a program path, of which an event may have multiple program paths, teaches assigning a weight to the “properties” of an event. Gu. Pg. 5 Section D “Binary Classification Model” “The building of the benign/malicious classification model is a key component in LEAPS. Given the                         
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            ξ
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     in the objective function is the total classification loss/error weighted by the importance of the data, which we are trying to minimize…” The examiner notes that, as can be seen, the weight given to the event, and by extension each path (e.g. property), is used to indicate how important that data is to the SVM’s (e.g. machine learning algorithm) decision boundary (c.f. Gu Figure 5). Thus, the weight assigned and used in the creation of the SVM which, in turn, is used to classify events necessarily teaches “…wherein the weights are indicative of a degree of relevance the properties have to a machine learning algorithm when grouping the first anomaly events.”)
…wherein the at least one adjusted weight is indicative of a change of the degree of relevance at least one of the properties has to the machine learning algorithm when grouping the first anomaly events (Similar to above limitation (see above), the use of “when” appears to be “intended use” language. The examiner suggests amending the claim language such that the functionality is positively recited. 
See Gu citations above with regard to Gu teaching “weight”. The examiner notes that the claimed functionality of “adjusted weight” which, as claimed, appears to be based on the receipt of new data (e.g. second anomaly events) and the change that Therefore, Gu’s algorithm which shows the rebalance of weights and/or weights based on the received data teaches “…wherein the at least one adjusted weight is indicative of a change of the degree of relevance at least one of the properties has to the machine learning algorithm when grouping the first anomaly events.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the rules and stack trace grouping as taught by Gomez modified with the weighting of properties and use of those weights in a machine learning algorithm as taught by Gu because this would increase the accuracy of the grouping of events leading to a more accurate classification (e.g. grouping) of anomalies (Gu Pg. 6, c.f. Figure 5). 


With respect to Claim 11, the combination of Gomez and Gu teaches further comprising adjusting at least one of the weights applied to the properties of the first stack traces based on the second stack traces (Gomez Pg. 12 Col. 1 “In  If the node already exists, we update its weight [Emphasis Added]. Then we add a directed edge to connect the two events executed in sequence in the step. If the edge already exists, we update its weight…” The examiner notes that since the rules are learned (e.g. generated) based on at least the crash graph, then the rules include weights for properties of the events (e.g. node or edge weights), as the claim language requires. Thus, Gomez teaches the claim language. The examiner additionally notes that the weights are updated (e.g. adjusted weights applied to the properties) if the node or edge already exists and thus teaches adjusting the weights of the first stack traces as is required.).
With respect to Claim 12, the combination of Gomez and Gu teaches further comprising identifying new properties based on the second stack traces and apply weights to the new properties (Gomez Pg. 12 Col. 1 “In addition, using the crowd of devices MoTiF can lean different rules…The context rules will help developers to isolate bugs, and select devices to assess the quality of the posterior fixes.” In addition, Pg. 11 Section A “We propose mapping rules between the Android event handler methods…and the methods provided by the Robotium API…These rules guide the automatic generation of test cases…” The examiner notes that the rules as referenced are based on the Android event handler methods. Note Section IV A-B which discusses the Crowd Crash Graph. In particular, “[a] crash graph aggregates together all crash traces that lead to the same exception…[n]odes and edges have attributes to describe event metadata and transition probabilities, respectively…” Continuing on to B, the first step that MoTiF does is cluster the traces by type of failure, then MoTiF merges traces in a crash graph. Specifically, “Next, for each cluster of traces, we form a crash graph…then, for each event in the step, we create a node in the graph. If the node already exists, we update its weight [Emphasis Added]. Then we add a directed edge to connect the two events executed in sequence in the step. If the edge already exists, we update its weight…” The examiner notes that since the rules are learned (e.g. generated) based on at least the crash graph, then the rules include weights for properties of the events (e.g. node or edge weights). Additionally, the examiner notes that Gomez “creates a node in the graph.” Coupled with “if the node already exists, we update its weight”, a person of ordinary skill in the art would readily infer that if a node is created and if that node already exists a weight is updated, then, necessarily, when a node is created (e.g. new event, new property, etc.) 1) the system 

With respect to Claim 15, Gomez teaches responsive to occurrence of first anomaly events, each of which comprising a crash or exception, receiving first stack traces corresponding to the first anomaly events, respectively, wherein the first stack traces identify one or more operations an application was attempting to execute when the corresponding crash or exception occurred (Gomez Pg. 7 Section II “Collect execution traces from devices in the wild. MoTiF collects user interaction events and context data during the execution of a subject app in mobile devices. If the app crashers, the collected traces are submitted to the MoTiF server…” Pg. 8 Section D. Log Crash Traces “During the execution of an app, MoTiF keeps the observed events in memory. If the app crashes, then MoTiF saves the trace of events in a log file in the device. We define a crash trace (Ct) as a sequence of events executed in app before a crash arises…Events can be of two types: interaction and exception events…” The examiner notes that 1) as show the collected traces are “in response to a crash or exception occurring” as the claim language requires and 2) because MoTiF operates on apps, Gomez necessarily teaches that the stack traces identify one or more operations (e.g. events) an application was attempting to execute. Thus Gomez teaches the claim language as required.  ). 
Gomez also teaches automatically generating one or more initial rules for grouping the first anomaly events by applying weights to properties of the first anomaly events corresponding to the first stack traces… (Gomez Pg. 12 Col. 1 “In 
Gomez also teaches applying the generated initial rules to the first anomaly events (The examiner notes the referenced passages above. Necessarily, if a crash graph is constructed from which rules are learned (e.g. generated), then rules are applied to those events (i.e. by creating the crash graph and/or by placing a crash or exception (e.g. sequence of events) into a particular cluster).). 
responsive to occurrence of second anomaly events, each of which comprising a crash or exception, receiving second stack traces corresponding to second anomaly events, respectively, wherein the second stack traces identify one or more operations the application attempting to execute when the corresponding crash or exception occurred (Gomez Pg. 7 Section II “Collect execution traces from devices in the wild. MoTiF collects user interaction events and context data during the execution of a subject app in mobile devices. If the app crashes, the collected traces are submitted to the MoTiF server…” Pg. 8 Section D. Log Crash Traces “During the execution of an app, MoTiF keeps the observed events in memory. If the app crashes, then MoTiF saves the trace of events in a log file in the device. We define a crash trace (Ct) as a sequence of events executed in app before a crash arises…Events can be of two types: interaction and exception events…” Further, note the clustering of traces by failure type (Section 4-B 1). Necessarily if the traces are clustered by specific failure types, then more than one type of failure with corresponding traces is collected or otherwise received and thus Gomez teaches the claim language.). 
Gomez further teaches updating the one or more initial rules by adjusting at least one of the weights applied to the properties of the first anomaly events corresponding to the first stack traces based on the second stack traces, user input, or both… (Gomez Pg. 12 Col. 1 “In addition, using the crowd of devices MoTiF can lean different rules…The context rules will help developers to isolate bugs, and select devices to assess the quality of the posterior fixes.” In addition, Pg. 11 Section A “We propose mapping rules between the Android event handler methods…and the methods provided by the Robotium API…These rules guide the automatic generation of  If the node already exists, we update its weight [Emphasis Added]. Then we add a directed edge to connect the two events executed in sequence in the step. If the edge already exists, we update its weight…” The examiner notes that since the rules are learned (e.g. generated) based on at least the crash graph, then the rules include weights for properties of the events (e.g. node or edge weights), as the claim language requires. Thus, Gomez teaches the claim language. The examiner additionally notes that the weights are updated (e.g. adjusted weights applied to the properties) if the node or edge already exists and thus teaches adjusting the weights of the first stack traces as is required.). 
Gomez further teaches organizing the first anomaly events corresponding to the first stack traces and the second anomaly events corresponding to the second stack traces into one or more groups of anomaly events using the one or more updated rules (Gomez Pg. 12 Col. 1 “In addition, using the crowd of devices MoTiF can lean different rules…The context rules will help developers to isolate bugs, and select devices to assess the quality of the posterior fixes.” In addition, Pg. 11 Section A “We propose mapping rules between the Android event handler Next, for each cluster of traces, we form a crash graph…then, for each event in the step, we create a node in the graph. If the node already exists, we update its weight. Then we add a directed edge to connect the two events executed in sequence in the step. If the edge already exists, we update its weight…” The examiner notes that since the rules are learned (e.g. generated) based on at least the crash graph, then the rules include weights for properties of the events (e.g. node or edge weights), as the claim language requires. Thus, Gomez teaches the claim language. ). 
Gomez further teaches providing a user interface to display the one or more groups of anomaly events (Gomez Pg. 12 Figure 7. As well as the corresponding description, “To store and aggregate the crash traces collected from the crowd, MoTiF creates a graph database with Neo4J. Graph databases provided and power and scalable data modelling and querying technique capable of representing any kind of data…We choose a graph database to store the crowd cash graphs…”). 
Gomez, however, does not appear to explicitly
…wherein the weights are indicative of a degree of relevance the properties have to a machine learning algorithm when grouping the first anomaly events
…wherein the at least on adjusted weight is indicative of a change of the degree of relevance at least one of the properties has to the machine learning algorithm when grouping the first anomaly events

Gu, however, teaches …wherein the weights are indicative of a degree of relevance the properties have to a machine learning algorithm when grouping the first anomaly events (The examiner initially notes the claim language and especially “…when grouping the first anomaly events…” That is, by use of the word “…when…”, the applicant appears to be using “intended use” language and, when in context of the claim language, the claimed “wherein” clause, could be interpreted as only applying “when” some arbitrary machine learning algorithm is used to group anomaly events. The examiner suggests amending the claim language such that the intended functionality is positively claimed.  
Gu Pg. 3 Col. 1 “As we can map each execution path to its affiliated system event, we assign a weight…to each event…” Continuing on to Col. 2 “In LEAPS, we choose to use system events and information in their correlated system-level stack traces to characterize the program behavior being executed…” Pg. 4 Section C. “Weight assignment”. “…we aim to assess the degree of ‘benignity’ for each event…We start by iterating each program path…we check whether the start and end vertices of this path are also connected in the benign [Control Flow Graph]. If they are connected, we assign 1 to the weight (whose range is [0,1]) for this path…” Pg. 5 Col. 2 “With the weight for each program path in the mixed CFG, we search the reverse mapping memap to find its corresponding event number…we compute the weight of each event by averaging all its paths’ weights.” The examiner notes that assigning a weight to a program path, of which an event may have multiple program paths, teaches assigning a weight to the “properties” of an event. Gu. Pg. 5 Section D “Binary Classification Model” “The building of the benign/malicious classification model is a key component in LEAPS. Given the benign dataset and mixed dataset with assigned weights, our goal is to learn an accurate binary classifier from these training data. This classifier will be used to distinguish malicious events from benign ones in the unseen testing data…” Pg. 6 Col.1 “Weighted Support Vector Machine:…Furthermore, to incorporate the weights assigned to the training data, we employ a weighted SVM method…to find an optimal classifier by taking the confidence of each data point into consideration…” Pg. 6 Col. 2 “[Referring to Equation 2,] [t]he term                         
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            ξ
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     in the objective function is the total classification loss/error weighted by the importance of the data, which we are trying to minimize…” The examiner notes that, as can be seen, the weight given to the event, and by extension each path (e.g. property), is used to indicate how important that data is to the SVM’s (e.g. machine learning algorithm) decision boundary (c.f. Gu Figure 5). Thus, the weight assigned and used in the creation of the SVM which, in turn, is used to classify events necessarily teaches “…wherein the weights are indicative of a degree of relevance the properties have to a machine learning algorithm when grouping the first anomaly events.”)
…wherein the at least one adjusted weight is indicative of a change of the degree of relevance at least one of the properties has to the machine learning algorithm when grouping the first anomaly events (Similar to above limitation (see above), the use of “when” appears to be “intended use” language. The examiner suggests amending the claim language such that the functionality is positively recited. 
See Gu citations above with regard to Gu teaching “weight”. The examiner notes that the claimed functionality of “adjusted weight” which, as claimed, appears to be based on the receipt of new data (e.g. second anomaly events) and the change that those new events may induce on the initial weights, is nothing more than a simple iterative process. That is, updating a value based on new data knowledge/data would have been obvious to a person of ordinary skill before the effective filing date of the instant invention. That being said, Gu, Algorithm 2 on Pg. 5 shows that based on the receipt of data assigning a weight. For example, starting at Line 18, the procedure for setting a weight is described. Note especially, Line 25 which shows a “rebalance”. Further in the Estimate Weight procedure (lines 26-30), it can be seen that the weight estimated is based on data received (e.g. addr_idx). Therefore, Gu’s algorithm which shows the rebalance of weights and/or weights based on the received data teaches “…wherein the at least one adjusted weight is indicative of a change of the degree of relevance at least one of the properties has to the machine learning algorithm when grouping the first anomaly events.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the rules and stack trace grouping as taught by Gomez modified with the weighting of properties and use of those 


With respect to Claim 18, the combination of Gomez and Gu teaches wherein the processor is further operable to perform operations including adjusting at least one of the weights applied to the properties of the first stack traces based on the second stack traces (Gomez Pg. 12 Col. 1 “In addition, using the crowd of devices MoTiF can lean different rules…The context rules will help developers to isolate bugs, and select devices to assess the quality of the posterior fixes.” In addition, Pg. 11 Section A “We propose mapping rules between the Android event handler methods…and the methods provided by the Robotium API…These rules guide the automatic generation of test cases…” The examiner notes that the rules as referenced are based on the Android event handler methods. Note Section IV A-B which discusses the Crowd Crash Graph. In particular, “[a] crash graph aggregates together all crash traces that lead to the same exception…[n]odes and edges have attributes to describe event metadata and transition probabilities, respectively…” Continuing on to B, the first step that MoTiF does is cluster the traces by type of failure, then MoTiF merges traces in a crash graph. Specifically, “Next, for each cluster of traces, we form a crash graph…then, for each event in the step, we create a node in the graph. If the node already exists, we update its weight [Emphasis Added]. Then we add a directed edge to connect the two events executed in sequence in the step. If the edge already exists, already exists and thus teaches adjusting the weights of the first stack traces as is required.).
With respect to Claim 19, the combination of Gomez and Gu teaches wherein the processor is further operable to perform operations including identifying new properties based on the second stack traces and applying weights to the new properties (Gomez Pg. 12 Col. 1 “In addition, using the crowd of devices MoTiF can lean different rules…The context rules will help developers to isolate bugs, and select devices to assess the quality of the posterior fixes.” In addition, Pg. 11 Section A “We propose mapping rules between the Android event handler methods…and the methods provided by the Robotium API…These rules guide the automatic generation of test cases…” The examiner notes that the rules as referenced are based on the Android event handler methods. Note Section IV A-B which discusses the Crowd Crash Graph. In particular, “[a] crash graph aggregates together all crash traces that lead to the same exception…[n]odes and edges have attributes to describe event metadata and transition probabilities, respectively…” Continuing on to B, the first step that MoTiF does is cluster the traces by type of failure, then MoTiF merges traces in a crash graph. Specifically, “Next, for each cluster of traces, we form a crash graph…then, for each event in the step, we create a node in the graph. If the node already exists, we update its weight [Emphasis Added]. Then we add a directed edge to connect the two events executed in sequence in the step. If the edge already exists, we update its weight…” The examiner notes that since the rules are learned (e.g. generated) based on at least the crash graph, then the rules include weights for properties of the events (e.g. node or edge weights). Additionally, the examiner notes that Gomez “creates a node in the graph.” Coupled with “if the node already exists, we update its weight”, a person of ordinary skill in the art would readily infer that if a node is created and if that node already exists a weight is updated, then, necessarily, when a node is created (e.g. new event, new property, etc.) 1) the system of Gomez identifies new properties (as is required) and 2) applies weights to the new properties (as is required). Thus, Gomez teaches the claim language.). 

Claims 3, 6, 10, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al. (“Reproducing Context-sensitive crashes in Mobile Apps using Crowdsourced Debugging”, NPL 2015) in view of Gu et al. (“LEAPS: Detecting Camouflaged Attacked with Statistical Learning Guided by Program Analysis”, NPL 2015) in view of Thangamani et al. (US 20160292065 A1) 
With respect to Claim 3, the combination of Gomez and Gu teaches all of the limitations of Claim 1 as discussed above. 
However, the combination of Gomez and Gu does not appear to explicitly disclose wherein the processor is further operable to adjust at least one of the weights applied to the properties of the first stack traces based on user input. 
wherein the processor is further operable to adjust at least one of the weights applied to the properties of the first stack traces based on user input (Thangamani Para 0039, lines 16-17; “In one embodiment, each applicable heuristic can be given a weight. The weight is adjusted via a feedback loop when reported anomalies were marked by a user as either (i) true-positive or (ii) false-positive…In this way many possible updates can be evaluated against many concurrent anomalies and the most likely causes can be identified…[0040] In one embodiment, an update may be initially selected, for example by a developer interested in the updated….”  The disclosed functionality of a user marking anomalies which results in a weight being adjusted teaches the claim language.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the stack traces and generation of initial rules as taught by the combination of Gomez and Gu modified with the weights given to the stack traces as taught by Thangamani because this would allow the system and a user to prioritize important anomalies which developers could use to fix or otherwise address urgent issues quickly (Thangamani Paragraph [0057]). 

With respect to claim 6, the combination of Gomez, Gu, and Thangamani further teaches wherein the processor is further operable to enable a user to share the one or more initial rules or the one or more updated rules with another user (Thangamani Para 0025, lines 10-12; “An update service 100 might also be a backend service working closely with a client side component to transparently select, transmit, and apply updates. In one embodiment, the update service 100 is a peer-to-peer 

With respect to Claim 10, the combination of Gomez and Gu teaches all of the limitations of Claim 8 as discussed above. 
However, the combination of Gomez and Gu does not appear to explicitly disclose further comprising adjusting at least one of the weights applied to the properties of the first stack traces based on user input. 
Thangamani, however, does teach further comprising adjusting at least one of the weights applied to the properties of the first stack traces based on user input (Thangamani Para 0039, lines 16-17; “In one embodiment, each applicable heuristic can be given a weight. The weight is adjusted via a feedback loop when reported anomalies were marked by a user as either (i) true-positive or (ii) false-positive…In this way many possible updates can be evaluated against many concurrent anomalies and the most likely causes can be identified…[0040] In one embodiment, an update may be initially selected, for example by a developer interested in the updated….”  The disclosed functionality of a user marking anomalies which results in a weight being adjusted teaches the claim language.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the stack traces and generation 


With respect to claim 13, The combination of Gomez, Gu, and Thangamani further teaches further comprising enabling a user to share the one or more initial rules or the one or more updated rules with another user (Thangamani Para 0025, lines 10-12; “An update service 100 might also be a backend service working closely with a client side component to transparently select, transmit, and apply updates. In one embodiment, the update service 100 is a peer-to-peer service where peers share updates with each other…” The examiner notes that the language “…enabling…” does NOT positively recite the claim language and therefore could be interpreted as intended use and thus could be interpreted as not carrying any patentable weight. The examiner suggests amending the claim language such that the claim language is positively recited.). 
With respect to Claim 17, the combination Gomez and Gu teaches all of the limitations of Claim 15 as discussed above. 
However, the combination of Gomez and Gu does not appear to explicitly disclose wherein the processor is further operable to perform operations including adjusting at least one of the weights applied to the properties of the first stack traces based on user input. 
 wherein the processor is further operable to perform operations including adjusting at least one of the weights applied to the properties of the first stack traces based on user input (Thangamani Para 0039, lines 16-17; “In one embodiment, each applicable heuristic can be given a weight. The weight is adjusted via a feedback loop when reported anomalies were marked by a user as either (i) true-positive or (ii) false-positive…In this way many possible updates can be evaluated against many concurrent anomalies and the most likely causes can be identified…[0040] In one embodiment, an update may be initially selected, for example by a developer interested in the updated….”  The disclosed functionality of a user marking anomalies which results in a weight being adjusted teaches the claim language.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the stack traces and generation of initial rules as taught by Gomez and Gu modified with the weights given to the stack traces as taught by Thangamani because this would allow the system and a user to prioritize important anomalies which developers could use to fix or otherwise address urgent issues quickly (Thangamani Paragraph [0057]). 

With respect to claim 20, The combination of Gomez, Gu, and Thangamani further teaches wherein the processor is further operable to perform operations including enabling a user to share the one or more initial rules or the one or more updated rules with another user (Thangamani Para 0025, lines 10-12; “An update service 100 might also be a backend service working closely with a client side . 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al. (“Reproducing Context-sensitive crashes in Mobile Apps using Crowdsourced Debugging”, NPL 2015) in view of Gu et al. (“LEAPS: Detecting Camouflaged Attacked with Statistical Learning Guided by Program Analysis”, NPL 2015) in view of Thangamani et al. (US 20160292065 A1) and further in view of in view of Dhurandhar et al. (US 20150242856 Al).

With respect to Claim 7, the combination of Gomez, Gu, and Thangamani teach all of the limitations of Claim 6 as described above. 
The combination of Gomez, Gu, and Thangamani, however, do not appear to explicitly disclose wherein processor is further operable to adjust at least one of the weights applied to properties of the first stack traces based on the one or more initial rules or the one or more updated rules having been shared by the user.
Dhurandhar, however, does teach wherein processor is further operable to adjust at least one of the weights applied to properties of the first stack traces based on the one or more initial rules or the one or more updated rules having been shared by the user (Para 0028 “In addition, the system may capture existing corruption/fraud indices, policies and business rules, and Supplier 'red' lists (i.e. forbidden Supplier lists) from public data sources such as governmental or watchdog 

It would have been obvious to one of the ordinary skilled in the art before the effecting filling date of the claim invention to have combined the method of sharing the updates and/or rules of the combination of Gomez, Gu, and Thangamani with the method of updating the initial rules and adjusting weights based on receiving additional anomalous evets of Dhurandhar. The motivation of doing so would be to “provide comprehensive fraud/risk detection and identification” (Dhurandhar, Para 0006).

With respect to Claim 14, the combination of Gomez, Gu, Thangamani, and Dhurandhar teach wherein further comprising adjusting at least one of the weights applied to the properties of the first stack traces based on the one or more initial rules or the one or more updated rules having been shared by the user (Dhurandhar Para 0028 “In addition, the system may capture existing corruption/fraud indices, policies and business rules, and Supplier 'red' lists (i.e. forbidden Supplier lists) from public data sources such as governmental or watchdog institutions having computer systems and servers which maintain and Supply such data upon request. It should be noted that some types of data may be privately sourced as well as publicly sourced.” The examiner notes that capturing or otherwise accessing third party “policies and business rules” reads on the sharing of rules. Paragraph [0033] The anomalous events module 243 of the present invention, however, allows for easy addition of other rules and statistical outlier detection techniques where all anomalous events may be updated over time as further data is made available, captured, and processed. Important to implementation of anomalous events module 243 is identification 244 of initial weights (i.e. importance) of each rule. Initial weights are generally necessary for initial processing and the start to machine learning, which will be discussed shortly. Weights for different rules are updated and adjusted over time to improve the effectiveness of anomalous events module 243. That is to say, updating is a repetitive process that is repeated many times.” The examiner notes that adjusting the weights for different rules based on new data reads on the claim language as a person of ordinary 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





                                                                                                                                                                                                     
/F.C.T./Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126